DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Bodell in view of Takada
Claims 21, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Takada(USPubN 2008/0211932).
As per claim 21, Bodell teaches a method of operating a video system, the method comprising: receiving analog video output by a first group of analog cameras at a first camera interface of a digital video recorder(“Each DVRC will include j Analog video-in connectors and/or wireless receiving ports for connecting to j Analog video cameras” in Page 5 lines 13-14); 
receiving, by an at least one packet interface of the digital video recorder, video in a packet format from a packet link(“each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer.” in Page 5 lines 24-27, “Each DVRC includes a provided network port (e.g. an ethernet network port) and may include hardware and/or software to allow any one DVRC on the network to operate as a "master" while other networked DVRCs or DVRs act as "slave" devices … all the DVRCs may be configured as slaves, for control by an external control station (e.g., Manager) via the network, such as by a networked PC or more remotely such as by a remote internet-based control station” in Page 3 lines 26-35, The Ethernet network port can be interested as packet interface as well known art. The video data received from the Ethernet network port can be a packet format because the Ethernet network port is the packet interface.); 
storing, by a storage system located within the digital video recorder, video from the first analog camera interface and from each of the packet interfaces(“Each DVRC can record a plurality R ( R is an integer) of video signals received as a selection from all V (e.g, V= N x j or V= N x (j+k), or more generally, V= Σ; j j or V= .Math.iQi+ki , where j; = number of video cameras 310, and kj = number of digital video cameras 310D connected to the i".sup.1 DVR or DVRC (e.g., DVRC-i) in the system 100) video signals that may be directly or operatively connected to any DVR or DVRC within the system 100. The number R of video signals which can be recorded by a given DVRC can be less-than, or equal to, or greater than, the number j (or j+k) of video cameras directly or operatively connected to the given DVRC. Each DVRC may be adapted to simultaneously record the a plurality R of video signals, where R ranges from one up to V video signals of the cameras that may be directly or operatively connected to all DVRs and/or DVRCs on the network within the system 100  … Each of the inventive DVRCs may be adapted to store a recorded selection of video signal information from cameras in the system 100 in a digital format on digital storage media” in Page 6 lines 21-35 and Page 7 lines 9-11); 
receiving, by a second camera interface of a video encoder, the video output by the plurality of other groups of cameras; processing, by an output interface of the video encoder, the video from the 
Bodell is silent about wherein the storage system converts from the packet format to a common video format and stores the video corresponding to video output by a plurality of other groups of cameras.
Takada teaches wherein the storage system converts from the packet format to a common video format and stores the video corresponding to video output by a plurality of other groups of cameras(“The network I/F 101 converts the received IP format video image data into a format for transmission onto the control bus 100 and delivers the video image data to the receiver portion 51 for software which operates on the CPU 104. The receiver portion 51 takes only the video image data portion from the received HTTP format video image data and transfers the video image data to the Disk I/O portion 50. The Disk I/O portion 50 stores the video image data in the memory 103 to accumulate data of about 10 to 100 frames, calculates the stored position on the recording device 11 and stores in the recording device 11. The accumulated video image data is stored on the camera recording area 110 via the recording device I/F 102” in Para.[0011]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell with the above teachings of Takada in order to incorporate converting format of video data for managing video data easily and conveniently.
As per claim 27, Bodell and Takada teach all of limitation of claim 21. 
a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer.” in Page 5 lines 24-27, “Each DVRC includes a provided network port (e.g. an ethernet network port) and may include hardware and/or software to allow any one DVRC on the network to operate as a "master" while other networked DVRCs or DVRs act as "slave" devices … all the DVRCs may be configured as slaves, for control by an external control station (e.g., Manager) via the network, such as by a networked PC or more remotely such as by a remote internet-based control station” in Page 3 lines 26-35).
As per claim 28, Bodell teaches a video system comprising: a digital video recorder comprising: a first analog camera interface, wherein the first analog camera interface receives analog video from a first group of analog cameras(“Each DVRC will include j Analog video-in connectors and/or wireless receiving ports for connecting to j Analog video cameras” in Page 5 lines 13-14), 
packet interfaces, wherein each packet interface receives video in a packet format from a different packet link(“each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer.” in Page 5 lines 24-27, “Each DVRC includes a provided network port (e.g. an ethernet network port) and may include hardware and/or software to allow any one DVRC on the network to operate as a "master" while other networked DVRCs or DVRs act as "slave" devices … all the DVRCs may be configured as slaves, for control by an external control station (e.g., Manager) via the network, such as by a networked PC or more remotely such as by a remote internet-based control station” in Page 3 lines 26-35, The Ethernet network port can be interested as packet interface as well known art. The video data received from the 
a storage system to store video from the first analog camera interface and from each of the packet interfaces(“Each DVRC can record a plurality R ( R is an integer) of video signals received as a selection from all V (e.g, V= N x j or V= N x (j+k), or more generally, V= Σ; j j or V= .Math.iQi+ki , where j; = number of video cameras 310, and kj = number of digital video cameras 310D connected to the i".sup.1 DVR or DVRC (e.g., DVRC-i) in the system 100) video signals that may be directly or operatively connected to any DVR or DVRC within the system 100. The number R of video signals which can be recorded by a given DVRC can be less-than, or equal to, or greater than, the number j (or j+k) of video cameras directly or operatively connected to the given DVRC. Each DVRC may be adapted to simultaneously record the a plurality R of video signals, where R ranges from one up to V video signals of the cameras that may be directly or operatively connected to all DVRs and/or DVRCs on the network within the system 100  … Each of the inventive DVRCs may be adapted to store a recorded selection of video signal information from cameras in the system 100 in a digital format on digital storage media” in Page 6 lines 21-35 and Page 7 lines 9-11); 
video encoders, wherein each video encoder is coupled to the digital video recorder by a different packet link and wherein each video encoder comprises: a second analog camera interface receiving analog video from at least one other group of analog cameras via a different analog link, and an output interface processing the received analog video into a packet format and transmitting the video in packet format over a packet link connecting the output interface and one of the digital video recorder's packet interfaces(“Additionally, each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer” in Page 5 lines 24-27), 

Takada teaches wherein the storage system converts from a packet format to a common video stores in a non-packet format and stores the video corresponding to the analog video output by the at least one other group of analog cameras(“The network I/F 101 converts the received IP format video image data into a format for transmission onto the control bus 100 and delivers the video image data to the receiver portion 51 for software which operates on the CPU 104. The receiver portion 51 takes only the video image data portion from the received HTTP format video image data and transfers the video image data to the Disk I/O portion 50. The Disk I/O portion 50 stores the video image data in the memory 103 to accumulate data of about 10 to 100 frames, calculates the stored position on the recording device 11 and stores in the recording device 11. The accumulated video image data is stored on the camera recording area 110 via the recording device I/F 102” in Para.[0011]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell with the above teachings of Takada in order to incorporate converting format of video data for managing video data easily and conveniently.
As per claim 29, Bodell and Takada teach all of limitation of claim 28. 
 Bodell teaches wherein the at least one other group of cameras is located remote from the first group of cameras(“each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer.” in Page 5 lines 24-27, “Each DVRC includes a provided network port (e.g. an ethernet network port) and may include hardware and/or software to allow any one DVRC on the network to operate as a "master" while other networked DVRCs or DVRs act as "slave" devices … all the DVRCs may be configured as slaves, for 

Bodell in view of Takada and Kreiner
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Takada(USPubN 2008/0211932) further in view of Kreiner et al.(USPN 2005/0068429; hereinafter Kreiner)
As per claim 22, Bodell and Takada teach all of limitation of claim 21. 
Bodell teaches wherein receiving the video output by the plurality of other groups of cameras includes receiving in a digital format the video output from the plurality of other groups of cameras(Page 3 lines 26-35). 
Bodell and Takada are silent about further comprising encrypting, by the second camera interface, the digital video received by the plurality of other groups of cameras.
Kreiner teaches further comprising encrypting, by the second camera interface, the digital video received by the plurality of other groups of cameras(“he video recorder 10, for example, may include a video digitizer. This video digitizer would convert analog video data from the at least one camera (shown as reference numeral 20 in FIG. 1) to digital video data. The video recorder 10 may also include video encoding software. This video encoding software is also stored in at least one of the memory devices (shown as reference numerals 26, 28, 30, and/or 32 in FIGS. 1 and 3), and the video encoding software formats the video data transferred from the loop buffer 14. The video data, for example, may be formatted according to an MPEG standard or any other standard. The video recorder 10 may also include encryption software for encrypting the video/audio data before storing in at least one of the memory devices” in Para.[0041]).

As per claim 23, Bodell and Takada teach all of limitation of claim 21. 
Bodell teaches wherein receiving the video output by the plurality of other groups of cameras includes receiving in an analog format video output from the plurality of other groups of cameras(Page 3 lines 26-35). 
Bodell and Takada are silent further comprising encrypting, by the second camera interface, the analog video received by the plurality of other groups of cameras.
Kreiner teaches further comprising encrypting, by the second camera interface, the analog video received by the plurality of other groups of cameras(Para.[0041]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Takada with the above teachings of Kreiner in order to incorporate encrypting the video data for more effectively managing media content.

Bodell in view of Takada and Winter
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Takada(USPubN 2008/0211932) further in view of Winter et al.(USPN 5,862,342; hereinafter Winter).
As per claim 24, Bodell and Takada teach all of limitation of claim 21. 
 Bodell and Takada are silent about wherein the storing includes storing the video corresponding to (1) the video from the first plurality of analog cameras and (2) the video from the packet link in a selected frame rate.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Takada with the above teachings of Winter in order to incorporate selecting frame rates when the video data is stored for maximizing usage of space of storage device.

Bodell in view of Takada and Chang
Claims 25, and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Takada(USPubN 2008/0211932) further in view of Chang(USPubN 2003/0223733)
As per claim 25, Bodell and Takada teach all of limitation of claim 21. 
Bodell and Takada are silent about further comprising: retrieving, by a playback system, a selected portion of the video stored by the storage system and displaying the selected portion of the video to a user of the digital video recorder.
Chang teaches further comprising: retrieving, by a playback system, a selected portion of the video stored by the storage system and displaying the selected portion of the video to a user of the digital video recorder(“a video monitoring system comprises a plurality of DVR servers, each DVR server receiving a corresponding plurality of video signals, a control processor for receiving the plurality of video signals from the DVR servers, concurrently processing the video signals, and selectively paritioning the video signals into signals of corresponding DVR servers, and at least one client station remotely 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Takada with the above teachings of Chang in order to incorporate the playback system for reviewing the stored video quickly and conveniently.
As per claim 30, Bodell and Takada teach all of limitation of claim 28. 
Bodell and Takada are silent about further comprising a playback system for receiving a selected portion of the video stored by the storage system and for displaying the select portion of the video to a user.
Chang teaches further comprising a playback system for receiving a selected portion of the video stored by the storage system and for displaying the select portion of the video to a user(“a video monitoring system comprises a plurality of DVR servers, each DVR server receiving a corresponding plurality of video signals, a control processor for receiving the plurality of video signals from the DVR servers, concurrently processing the video signals, and selectively paritioning the video signals into signals of corresponding DVR servers, and at least one client station remotely disposed from the plurality of DVR servers for receiving at least one of the plurality of video signals” in Para.[0013], “The client station includes means for receiving the pluralty of video signals directly from a DVR server or indirectly from the control processor” in Para.[0015], “the client station makes a request for a portion of the individual video signal” in Para.[0016]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Takada with the above teachings of Chang in order to incorporate the playback system for reviewing the stored video quickly and conveniently.
As per claim 31, Bodell and Takada teach all of limitation of claim 28. 
Bodell and Takada are silent about further comprising a graphical user interface configured to allow a user to select video stored by the storage system for playback.
Chang teaches further comprising a graphical user interface configured to allow a user to select video stored by the storage system for playback(“Video data provided through the driver 13 can be transmitted to a user interface 15, which can comprise a display unit to display the video data. The transmission of video data from the driver 13 to the user interface 15 can be controlled by a control unit 17 to which a user can provide user input data. The video data from the driver 13 can be transferred to, and stored in, a data storage medium 19 under the control of the control unit 17” in Para.[0006]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Takada with the above teachings of Chang in order to incorporate the playback system for reviewing the stored video quickly and conveniently.
As per claim 32, Bodell and Takada teach all of limitation of claim 31. 
Bodell and Takada are silent about , wherein the graphical user interface further allows the user to select live video for playback received by either the first group of analog cameras or by the at least one other group of cameras.
Chang teaches , wherein the graphical user interface further allows the user to select live video for playback received by either the first group of analog cameras or by the at least one other group of cameras(“a display unit 207 for displaying A/V data provided from the channel mapper 203. The display unit 207 preferably has a live view unit 213 and a playback view unit 229. The live view unit 213 displays video data in live view, and the playback view unit 229 displays recorded video data. In the live view unit 213 and the playback view unit 229, a screen may have multiple windows each of which displays video data transmitted via a corresponding channel from a video source (e.g., a camera)” in Para.[0047], Para.[0006]).


Bodell in view of Takada and Liu
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Takada(USPubN 2008/0211932) further in view of Liu et al.(USPubN 2006/0184553; hereinafter Liu)
As per claim 26, Bodell and Takada teach all of limitation of claim 21. 
Bodell and Takada are silent about further comprising: displaying, by a playback system, video from one or more of a day-at-a-glance, a week- at-a-glance, and a motion-based search of the stored video.
Liu teaches further comprising: displaying, by a playback system, video from one or more of a day-at-a-glance, a week- at-a-glance, and a motion-based search of the stored video(“the distributed surveillance video search component (FIG. 8) of the graphical user interface allows a user to search recorded video by time, alarm type, camera ID, and descriptors relating to one or more of shape, color, motion, and objects recognized in the recorded video.” in Para.[0038]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Takada with the above teachings of Liu in order to incorporate video search component for providing flexible and extensible searching mechanism so the user can find desired video clips easily and quickly.

Bodell in view of Takada, Chang and Laksono
Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Takada(USPubN 2008/0211932) further in view of Chang(USPubN 2003/0223733) further in view of Laksono(USPubN 2007/0112826)
As per claim 33, Bodell, Takada and Chang teach all of limitation of claim 31. 
Bodell, Takada and Chang are silent about wherein the graphical user interface further allows the user to set criteria for the storage system in saving the received video from the first group of analog cameras and video from the at least one other group of cameras.
Laksono teaches wherein the graphical user interface further allows the user to set criteria for the storage system in saving the received video from the first group of analog cameras and video from the at least one other group of cameras(“The user preference information stored at the user preference module 116 and/or received via the user interface 104 and controller 114 includes an identifier of a certain channel or another program indicator associated with a multimedia program that has been selected by the user or another entity for storage at the storage device 124. To illustrate, the user preference information can include a program ID corresponding to EPG information provided by a content provider (e.g., channel guide information provided by a cable television provider or a satellite television provider). The user preference information further may include priority information, where the priority information may identify certain multimedia programs as having a higher priority than other multimedia programs scheduled for recordation. The priority information further may include certain minimum or maximum characteristic thresholds, such as a minimum resolution or a minimum frame rate to which an identified multimedia program can be transcoded” in Para.[0023]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell, Takada and Chang with the above teachings of Laksono in order to save space of storage media efficiently.
As per claim 34, Bodell, Takada, Chang and Laksono teach all of limitation of claim 33. 
Bodell, Takada and Chang are silent about wherein the criteria include different resolutions, frame rates, and image retention features.
Laksono teaches wherein the criteria include different resolutions, frame rates, and image retention features(“The user preference information stored at the user preference module 116 and/or received via the user interface 104 and controller 114 includes an identifier of a certain channel or another program indicator associated with a multimedia program that has been selected by the user or another entity for storage at the storage device 124. To illustrate, the user preference information can include a program ID corresponding to EPG information provided by a content provider (e.g., channel guide information provided by a cable television provider or a satellite television provider). The user preference information further may include priority information, where the priority information may identify certain multimedia programs as having a higher priority than other multimedia programs scheduled for recordation. The priority information further may include certain minimum or maximum characteristic thresholds, such as a minimum resolution or a minimum frame rate to which an identified multimedia program can be transcoded” in Para.[0023]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell, Takada and Chang with the above teachings of Laksono in order to save space of storage media efficiently.

Bodell in view of Chang
Claims 35-37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th
As per claim 35, Bodell teaches a method of operating a video system, the method comprising: receiving analog video from a plurality of analog video cameras in a first group at a first analog camera interface via an analog link(“Each DVRC will include j Analog video-in connectors and/or wireless receiving ports for connecting to j Analog video cameras” in Page 5 lines 13-14); 
receiving video in a packet format from a packet link at a plurality of packet interfaces(“each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer.” in Page 5 lines 24-27, “Each DVRC includes a provided network port (e.g. an ethernet network port) and may include hardware and/or software to allow any one DVRC on the network to operate as a "master" while other networked DVRCs or DVRs act as "slave" devices … all the DVRCs may be configured as slaves, for control by an external control station (e.g., Manager) via the network, such as by a networked PC or more remotely such as by a remote internet-based control station” in Page 3 lines 26-35, The Ethernet network port can be interested as packet interface as well known art. The video data received from the Ethernet network port can be a packet format because the Ethernet network port is the packet interface.); 
storing the video received by the first analog camera interface in a storage system located within the digital video recorder; storing the video received from each of the packet interfaces in the storage system(“Each DVRC can record a plurality R ( R is an integer) of video signals received as a selection from all V (e.g, V= N x j or V= N x (j+k), or more generally, V= Σ; j j or V= .Math.iQi+ki , where j; = number of video cameras 310, and kj = number of digital video cameras 310D connected to the i".sup.1 DVR or DVRC (e.g., DVRC-i) in the system 100) video signals that may be directly or operatively connected to any DVR or DVRC within the system 100. The number R of video signals which can be recorded by a given DVRC can be less-than, or equal to, or greater than, the number j (or j+k) of video cameras directly or operatively connected to the given DVRC. Each DVRC may be adapted to 
receiving video from an other group of a plurality of cameras at a second camera interface via a different link through a video encoder coupled to the digital video recorder by a different packet link; processing, by an output interface of the video encoder, the video output by the other group of cameras into a packet format; and transferring, by the output interface of the video encoder, the video from the other group of cameras in the packet format to the digital video recorder over the different packet link(“Additionally, each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer” in Page 5 lines 24-27).
Bodell is silent about providing a graphical user interface on a playback system to a user; receiving a selection on the graphical user interface to display a portion of the video stored by the storage system; displaying, on the graphical user interface, the selected portion of the video.
Chang teaches providing a graphical user interface on a playback system to a user; receiving a selection on the graphical user interface to display a portion of the video stored by the storage system; displaying, on the graphical user interface, the selected portion of the video(“a video monitoring system comprises a plurality of DVR servers, each DVR server receiving a corresponding plurality of video signals, a control processor for receiving the plurality of video signals from the DVR servers, concurrently processing the video signals, and selectively paritioning the video signals into signals of corresponding DVR servers, and at least one client station remotely disposed from the plurality of DVR servers for 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell with the above teachings of Chang in order to incorporate the playback system for reviewing the stored video quickly and conveniently.
As per claim 36, Bodell and Chang teach all of limitation of claim 35. 
Bodell teaches wherein the storage system stores the video received by the second camera interface(“Each DVRC can record a plurality R ( R is an integer) of video signals received as a selection from all V (e.g, V= N x j or V= N x (j+k), or more generally, V= Σ; j j or V= .Math.iQi+ki , where j; = number of video cameras 310, and kj = number of digital video cameras 310D connected to the i".sup.1 DVR or DVRC (e.g., DVRC-i) in the system 100) video signals that may be directly or operatively connected to any DVR or DVRC within the system 100. The number R of video signals which can be recorded by a given DVRC can be less-than, or equal to, or greater than, the number j (or j+k) of video cameras directly or operatively connected to the given DVRC. Each DVRC may be adapted to simultaneously record the a plurality R of video signals, where R ranges from one up to V video signals of the cameras that may be directly or operatively connected to all DVRs and/or DVRCs on the network within the system 100  … Each of the inventive DVRCs may be adapted to store a recorded selection of video signal information 
As per claim 37, Bodell and Chang teach all of limitation of claim 36. 
Bodell is silent about wherein the user interface allows a user to select live video for playback received by either the first camera interface or the second camera interface.
Chang teaches wherein the user interface allows a user to select live video for playback received by either the first camera interface or the second camera interface(“a display unit 207 for displaying A/V data provided from the channel mapper 203. The display unit 207 preferably has a live view unit 213 and a playback view unit 229. The live view unit 213 displays video data in live view, and the playback view unit 229 displays recorded video data. In the live view unit 213 and the playback view unit 229, a screen may have multiple windows each of which displays video data transmitted via a corresponding channel from a video source (e.g., a camera)” in Para.[0047], Para.[0006]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell with the above teachings of Chang in order to incorporate the playback system for reviewing the stored video quickly and conveniently.
As per claim 40, Bodell and Chang teach all of limitation of claim 35. 
Bodell teaches wherein the other group of the plurality of cameras is located remote from the first group of analog cameras(“each DVRC can digitize, compress, encode, and transmit the video signals received from each of the plurality (e.g., j or j+k) of its directly connected video cameras (e.g., 310) to a remote apparatus on the ethernet network, such as to another DVRC, and/or to a personal computer.” in Page 5 lines 24-27, “Each DVRC includes a provided network port (e.g. an ethernet network port) and may include hardware and/or software to allow any one DVRC on the network to operate as a "master" while other networked DVRCs or DVRs act as "slave" devices … all the DVRCs may be configured as 

Bodell in view of Chang and Laksono
Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodell et al.(WO 02/080539, Published October 10th 2002; hereinafter Bodell) in view of Chang(USPubN 2003/0223733) further in view of Laksono(USPubN 2007/0112826)
As per claim 38, Bodell and Chang teach all of limitation of claim 35. 
Bodell and Chang are silent about wherein the user interface further allows the user to select criteria for the storage system in saving the video received by the first video interface.
Laksono teaches wherein the user interface further allows the user to select criteria for the storage system in saving the video received by the first video interface(“The user preference information stored at the user preference module 116 and/or received via the user interface 104 and controller 114 includes an identifier of a certain channel or another program indicator associated with a multimedia program that has been selected by the user or another entity for storage at the storage device 124. To illustrate, the user preference information can include a program ID corresponding to EPG information provided by a content provider (e.g., channel guide information provided by a cable television provider or a satellite television provider). The user preference information further may include priority information, where the priority information may identify certain multimedia programs as having a higher priority than other multimedia programs scheduled for recordation. The priority information further may include certain minimum or maximum characteristic thresholds, such as a minimum resolution or a minimum frame rate to which an identified multimedia program can be transcoded” in Para.[0023]).

As per claim 39, Bodell, Chang and Laksono teach all of limitation of claim 38. 
Bodell and Chang are silent about wherein the criteria include at least one of different resolutions, frame rates, and image retention features.
Laksono teaches wherein the criteria include at least one of different resolutions, frame rates, and image retention features(“The user preference information stored at the user preference module 116 and/or received via the user interface 104 and controller 114 includes an identifier of a certain channel or another program indicator associated with a multimedia program that has been selected by the user or another entity for storage at the storage device 124. To illustrate, the user preference information can include a program ID corresponding to EPG information provided by a content provider (e.g., channel guide information provided by a cable television provider or a satellite television provider). The user preference information further may include priority information, where the priority information may identify certain multimedia programs as having a higher priority than other multimedia programs scheduled for recordation. The priority information further may include certain minimum or maximum characteristic thresholds, such as a minimum resolution or a minimum frame rate to which an identified multimedia program can be transcoded” in Para.[0023]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Bodell and Chang with the above teachings of Laksono in order to save space of storage media efficiently.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,028,018.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/780,205
U.S. Patent No. 10,028,018 


22. The method of claim 21, wherein receiving the video output by the plurality of other groups of cameras includes receiving in a digital format the video output from the plurality of other groups of cameras; the method further comprising encrypting, by the second camera interface, the digital video received by the plurality of other groups of cameras.

23. The method of claim 21, wherein receiving the video output by the plurality of other groups of cameras includes receiving in an analog format video output from the plurality of other groups of cameras; the method further comprising encrypting, by the second camera interface, the analog video received by the plurality of other groups of cameras.

24. The method of claim 21, wherein the storing includes storing the video 

25. The method of claim 21, further comprising: retrieving, by a playback system, a selected portion of the video stored by the storage system and displaying the selected portion of the video to a user of the digital video recorder.

26. The method of claim 21, further comprising: displaying, by a playback system, video from one or more of a day-at-a-glance, a week- at-a-glance, and a motion-based search of the stored video.

27. The method of claim 21, wherein each of the other groups of cameras is located remote from the first group of cameras.

28. A video system comprising: a digital video recorder comprising: a first analog camera interface, wherein the first analog camera 

29. The system of claim 28, wherein the at least one other group of cameras is located remote from the first group of cameras.

30. The system of claim 28, the system further comprising a playback system for receiving a selected portion of the video stored by the storage system and for displaying the select portion of the video to a user.

31. The system of claim 28, the system further comprising a graphical user interface configured to allow a user to select video stored by the storage system for playback.

32. The system of claim 31, wherein the graphical user interface further allows the user to select live video for playback received by either the first group of analog cameras or by the at least one other group of cameras.

33. The system of claim 31, wherein the graphical user interface further allows the user 

34. The system of claim 33, wherein the criteria include different resolutions, frame rates, and image retention features.


2. The video system of claim 1, wherein the packet link comprises a wireless packet link.

3. The video system of claim 1, wherein the storage system stores in a selected frame rate the video corresponding to (1) the video from the first plurality of analog cameras and (2) the video from the packet link.

4. The video system of claim 1, further comprising: a playback system receiving a selected portion of the video stored by the storage system and displaying the selected portion of the video to a user of the digital video recorder.

5. The video system of claim 1, further comprising: a playback system displaying video from one or more of a day-at-a-glance, a week-at-a-glance, and a motion-based search of the stored video.


Claims 21-34 are anticipated by U.S. Patent No. 10,028,018 claims 1-5 as show in the table above.
Claims 21-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,555,034.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 16/780,205
U.S. Patent No. 10,555,034 
21. A method of operating a video system, the method comprising: receiving analog video output by a first group of analog cameras at a first camera interface of a digital video recorder; receiving, by an at least one packet interface of the digital video recorder, video in a packet format from a packet link; storing, by a storage system located within the digital 

22. The method of claim 21, wherein receiving the video output by the plurality of other groups of cameras includes receiving in a digital format the video output from the plurality of other groups of cameras; the method further comprising encrypting, by the 

23. The method of claim 21, wherein receiving the video output by the plurality of other groups of cameras includes receiving in an analog format video output from the plurality of other groups of cameras; the method further comprising encrypting, by the second camera interface, the analog video received by the plurality of other groups of cameras.

24. The method of claim 21, wherein the storing includes storing the video corresponding to (1) the video from the first plurality of analog cameras and (2) the video from the packet link in a selected frame rate.

25. The method of claim 21, further comprising: retrieving, by a playback system, a selected portion of the video stored by the storage system and displaying the selected 

26. The method of claim 21, further comprising: displaying, by a playback system, video from one or more of a day-at-a-glance, a week- at-a-glance, and a motion-based search of the stored video.

27. The method of claim 21, wherein each of the other groups of cameras is located remote from the first group of cameras.

28. A video system comprising: a digital video recorder comprising: a first analog camera interface, wherein the first analog camera interface receives analog video from a first group of analog cameras, packet interfaces, wherein each packet interface receives video in a packet format from a different packet link, and a storage system to store video from the first analog camera interface and from each of the packet interfaces; video encoders, wherein each video encoder is coupled to the digital 

29. The system of claim 28, wherein the at least one other group of cameras is located remote from the first group of cameras.

30. The system of claim 28, the system further comprising a playback system for receiving a selected portion of the video stored by the 

31. The system of claim 28, the system further comprising a graphical user interface configured to allow a user to select video stored by the storage system for playback.

32. The system of claim 31, wherein the graphical user interface further allows the user to select live video for playback received by either the first group of analog cameras or by the at least one other group of cameras.

33. The system of claim 31, wherein the graphical user interface further allows the user to set criteria for the storage system in saving the received video from the first group of analog cameras and video from the at least one other group of cameras.

34. The system of claim 33, wherein the criteria include different resolutions, frame rates, and image retention features.




2. The method of claim 1, wherein receiving the video captured from other groups of 

3. The method of claim 1, wherein receiving the video captured from other groups of cameras comprises receiving in an analog format the video captures from the other groups of cameras.

4. The method of claim 3, wherein the method further comprises encrypting, by the second camera interface, the analog video output by the other groups of cameras.

5. The method of claim 3, wherein the method further comprises encoding, by the second camera interface, the analog video output by the other groups of cameras.

6. The method of claim 3, wherein the method further comprises processing, by the output interface, the analog video received from the 

7. The method of claim 1, wherein the packet format comprises an Internet protocol (IP) packet format.

8. The method of claim 1, wherein the packet link comprises a packet link over the Internet.

9. The method of claim 1, wherein the packet link comprises a wireless packet link.

10. The method of claim 1, wherein the storing comprises storing, in a selected frame rate, the video corresponding to (1) the video from the first plurality of analog cameras and (2) the video from the packet link.

11. The method of claim 1, further comprising: retrieving, by a playback system, a selected portion of the video stored by the storage system and displaying the selected portion of 

12. The method of claim 1, further comprising: displaying, by a playback video from one or more of a day-at-a-glance, a week-at-a-glance, and a motion-based search of the stored video.

13. A video system comprising: a first group of analog cameras outputting analog video; other groups of analog cameras outputting analog video, wherein each of the other groups is located remote from the first group of analog cameras; a digital video recorder comprising: a first analog camera interface receiving analog video from each of the analog cameras in the first group via a different analog link, packet interfaces, wherein each packet interface receives video in a packet format from a different packet link, a storage system located within the digital video recorder and storing video from the first analog camera interface and from each of the packet interfaces; a 

14. The video system of claim 13, further comprising: a playback system displaying video from one or more of a day-at-a-glance, a week-at-a-glance, and a motion-based search of the stored video.

15. The video system of claim 13, wherein the playback system presents live video captured by the first group of analog cameras simultaneously to the selected portion of the video stored by the storage system.

16. The video system of claim 13, wherein the playback system presents live video captured by the other groups of cameras simultaneously to the selected portion of the video stored by the storage system.

17. The video system of claim 13, wherein the user interface further allows the user to select live video for play back captured by either the first group of analog cameras or by the other groups of cameras.

18. The video system of claim 13, wherein the user interface further allows the user to set criteria for the storage system in saving the video from the first group of analog cameras and video from the other groups of cameras.

19. The video system of claim 18, wherein the criteria include different resolutions, frame rates, and image retention features.


Claims 21-35 are anticipated by U.S. Patent No. 10,555,034 claims 1-19 as show in the table above.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNGHYOUN PARK/Examiner, Art Unit 2484